People v Gonzalez (2018 NY Slip Op 08095)





People v Gonzalez


2018 NY Slip Op 08095


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Renwick, J.P., Tom, Webber, Kahn, Moulton, JJ.


7726 5451/13

[*1]The People of the State of New York, Respondent,
vEmmanuel Gonzalez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Desiree Sheridan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christine M. DiDomenico of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered April 6, 2015, convicting defendant, after a nonjury trial, of attempted burglary in the third degree, possession of burglar's tools (four counts) and criminal mischief in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 1½ to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The witnesses described a repeated pattern of movements by defendant and another man that supported the court's finding that defendant intended to aid the other man, who was attempting to break into a restaurant after hours, by
acting as a lookout (see People v Middleton, 151 AD3d 491 [1st Dept 2017], lv denied 29 NY3d 1131 [2017]; People v Arriaga, 204 AD2d 96 [1st Dept 1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK